*245OPINION
By THE COURT:
Submitted on motion of plaintiff-appellee to dismiss the appeal on the ground that defendant-appellant' failed to file his assignments of error and brief within the time prescribed by Rule VII.
This is an appeal on questions of law. The record shows that appellant failed to comply with the requirements of Rule VII.
This Court has consistently ruled that where the appellant fails to file assignments of error and brief within fifty days after the filing of notice of intention to appeal, the motion to dismiss the appeal will be sustained. See State ex rel. Merrill v. Moore, 83 Oh Ap 525, 82 N. E. (2d) 323, and cases cited therein.
Motion to dismiss sustained.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.